273 F.2d 618
Nicolaos MAVRELOS, Appellant,v.J. W. HOLLAND, District Director, Immigration andNaturalization Service.
No. 13031.
United States Court of Appeals Third Circuit.
Argued Jan. 22, 1960.Decided Jan. 25, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. VanDusen, Judge.
J. J. Kilimnik, Philadelphia, Pa., for appellant.
No oral argument for appellee (Walter E. Alessandroni, U.S. Atty., Sullivan Cistone, Asst. U.S. Atty., Philadelphia, Pa., on the brief).
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The Court has heard the oral argument made on behalf of the appellant and has studied his brief.  The conclusion is that there is no merit in the appeal and the judgment of the district court is accordingly to be affirmed.